 Case 0:21-cv-60691-RS Document 45 Entered on FLSD Docket 09/01/2021 Page 1 of 1


                            U M TED STA TES D ISTR ICT CO U R T
                            SO UTH ER N D ISTRTCT O F FLO R D A
                              Case N o.21-CV-60691


                           CLERK 'S N OTICE OF FII,G G DEFICV N CY



The Clerk's Omce has recei
                         ved the documentts)submitted in the above referenced clse. The
documentts) do notcomply with the requirements ofthe LocalRules,CM/ECF Admlnistrative
Procedures,orthe FederalRules.The documentshave beenacceptedforfiling;howevlr,please
note the deficiencies noted below .


         EZIDocumentls)werè'filed conventionally thatshould have been filed electronically (see
            CM/ECF Administrative Procedures).
         V Documentls)missingrequiredsignaturels)(Fed.R.CiV.P.11(a);Fed.R.Cr.P49(d)).
         E
         Z Translation not provided for documents written in foreign Ianguage (See CM/ECF
           Administrative Procedures).
         EEI CivilCoverSheetnotfiled pursuantto LocalRule 3.3.

         EZIMotionforAppearance Pro HacVicewas notfiledwiththe requiredfee of$
            ($75.00 perattorneypercase),pursuantto SpecialRulesGoverningthe Admiskion
     '
            and PracticeofAttorneys,LocalRule4(b). Please submitthe requiredfee.
         EEICase was notfiled with required filing fee of$                 (civilcases:$400.00;memo
            cases:$46.00.
                        ,habeascases:$5.00)pursuantto28U.S.C.j1914(a),andthJ CM/ECF
            Administrative Procedures. Summonsles)willnotbe issued untilthe 5#ng fee ispaid or
            an ordergranting the Application to Proceed In Form a Pauperis is entered.

         I
         Zl Pursuant to Adm inistrative Order 2014-86,padies applying for a writ of garnishment
            should no Iongerpay$100 intothe Coud registry and instead make thatpaymen 1 tto the   .

            garni
                shee upon demand underamended section 77.28,Flori
                                                                da Statutes. ihe $100*
            paymentis being returned via U.S.Mail.

Date: 09/01/2021
                                         AN GELA E.N OBLE                                     '
              .                .         CourtA dm inistrator.Clerk ofCourt

                                         By:                 .
                                                       De        C1e   '
                                                         .
